Citation Nr: 1011571	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-03 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Whether new and material evidence had been received to reopen 
the claim of service connection for posttraumatic stress 
disorder (PTSD) and if so, entitlement to service connection 
for PTSD. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1943 
to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in San Antonio, Texas.  The February 2006 rating 
determination denied the Veteran's claim since there was no 
evidence of a post-service diagnosis of PTSD.

As a matter of history, the Board points out that by way of a 
March 2004 rating decision, the RO denied service connection 
for PTSD.  The Veteran did not file a timely appeal and the 
March 2004 rating decision became final.  Regardless of what 
the RO has done, the Board must address the question of 
whether new and material evidence has been received to reopen 
the claims, because that issue goes to the Board's 
jurisdiction to reach and adjudicate the underlying claims de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first address whether new and material 
evidence has been presented before the merits of a claim can 
be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

The Veteran testified before the undersigned Veterans Law 
Judge in February 2010.  At the hearing the Veteran submitted 
additional medical evidence with a waiver of initial RO 
jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  By way of a March 2004 decision, the RO denied the 
Veteran's claim for service connection for PTSD, in part, 
because there was no PTSD diagnosis.  The Veteran did not 
appeal. 

3.  The additional evidence received since the March 2004 RO 
decision is neither cumulative nor redundant of evidence 
previously of record; it relates to previously unestablished 
facts necessary to substantiate the claim, and it raises a 
reasonable possibility of substantiating the claim of service 
connection. 

4.  The Veteran is a combat veteran and has been awarded the 
Purple Heart and the Combat Infantry Badge. 

5.  There is medical and lay evidence of record establishing 
a diagnosis of PTSD, credible supporting evidence that a 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009). 

2.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125 (2009).     



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here the 
decision below is granting in full the benefits sought on 
appeal.  Accordingly, even assuming that an error was 
committed with respect to the duty to notify or the duty to 
assist, such error was harmless and will not be further 
discussed. 


II.  Anaylsis

Petition to Reopen

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

In determining if new and material evidence has been 
received, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

Here, the RO denied service connection for PTSD in March 
2004.  The RO denied service connection on the basis that 
even though the Veteran was a combat veteran he did not have 
a clinical diagnosis of PTSD.  The evidence received since 
the March 2004 decision includes a VA treatment records, an 
August 2006 VA PTSD evaluation, a November 2007 VA 
examination, and the Veteran's testimony.  The Board observes 
that in the evidence available at the time of the March 2004 
RO decision, there was no diagnosis of PTSD.  The evidence 
submitted since the March 2004 RO decision includes a 
diagnosis of PTSD in February 2010.  

The Board finds that the February 2010 diagnosis and the 
Veteran's testimony to be both new and material because the 
claim was previously denied, at least in part, on the basis 
that the evidence did not show that the Veteran had a 
diagnosis of PTSD.  Therefore, the Board finds that such 
evidence is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate his claim, and 
raises a reasonable possibility of substantiating the claim.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, 
even where it may not convince the Board to grant a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the March 
2004 RO rating decision is new and material, and thus the 
claim for service connection for PTSD is reopened and is 
subject to further action as discussed hereinbelow.  



Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38  
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet.  
App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that 
involved actual or threatened death or serious injury, or 
threat to the physical integrity of self or others; and (2) 
the person's response involved intense fear, helplessness, or 
horror. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the Veteran's claims file the Board 
finds that by granting the Veteran the benefit of any doubt, 
service connection for PTSD is warranted.  The Veteran's DD-
214 shows that he received numerous awards during service; 
specifically, the Purple Heart and the Combat Infantry Badge, 
which denote combat.  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 
Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).   The Veteran 
testified that he watched one of his friends get blown up by 
a shell ten feet away from his hole.  In addition, the 
Veteran testified that he was shot in the leg during combat 
and he spent nine months and eight days in the hospital as a 
result; the Board notes that the Veteran is service-connected 
for deformity of thigh right posterior aspect middle 1/3 with 
loss of tissue facia part of hamstring muscle and tendon, 
severe muscle group XII, as a result of an in-service gun 
shot wound.  The Board finds that since the Veteran is a 
combat veteran due to his Purple Heart and his Combat 
Infantry Badge and that he is already service-connected for a 
residual of the gun shot wound his lay testimony is accepted 
as conclusive evidence of the stressor's occurrence.  See 38 
U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1). 

As the Veteran has a verified inservice combat-related 
stressor, the only thing needed for the award of service 
connection is a current diagnosis of PTSD related to his in-
service stressors.  The Veteran was not diagnosed with PTSD 
on VA examination in November 2007 or August 2006.  The 
November 2007 VA examiner stated that the Veteran met the 
criterion for A1.  According to DSM-IV, this criterion is met 
when the person has experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others.  The November 2007 VA examiner 
also found that the Veteran did not meet the other PTSD 
criteria.  According to DSM-IV, these include the following:  
a response of intense fear, helplessness, or horror; 
rexeperiencing the traumatic event; persistent avoidance of 
stimuli associated with trauma and numbing of general 
responsiveness; persistent symptoms of increased arousal; 
duration of disturbance more than one month; and disturbances 
causing clinically significant distress or impairment.  

Despite the fact that a prior VA examiner did not find that 
the Veteran met all the criteria for a diagnosis of PTSD, the 
Board finds it pertinent that the most recent VA medical 
statement on the Veteran's condition provides a current 
diagnosis of PTSD.  In February 2010, a VA psychiatrist 
diagnosed the Veteran with PTSD.  The February 2010 VA 
psychiatric note stated that the Veteran was currently under 
her psychiatric care.  

Service connection for PTSD is warranted.  There is medical 
and lay evidence of record establishing a diagnosis of PTSD, 
credible supporting evidence that a claimed in-service 
stressor occurred.  Resolving any doubt in the Veteran's 
favor, service connection is granted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

As new and material evidence to reopen the claim of service 
connection for PTSD has been received, that matter is 
reopened, and the appeal to this extent is allowed.

Service connection for PTSD is granted. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


